DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of:
Species A: SEQID NO: 1;
Species B: X11: norleucine;
Species C: X23: asparagine;
Species D: X24: 2,4-diaminobutyric acid;
Species E: C-terminal amino acid of sequence (I): alanine;
Species F: Conjugate 12; and
Species G: Attachment moiety: -O-NH- and spacer moiety: -NH-CH2-CH2-(O-CH2-CH2)n-
C(O)-,
 in the reply filed on May 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected species were searched and determined free of the prior art.  Therefore, a search was extended to all additionally recited species.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2019 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
The abstract cannot exceed 150 words, see MPEP § 608.01(b).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph [0002] of the instant published disclosure, USPgPub 2021/0101941. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing an immune response against RSV upon administration with the instant composition, does not reasonably provide enablement for preventing or reducing the risk of infection of any infectious disease or RSV upon administration with the instant composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 15 encompasses a method for preventing or reducing the risk of any infectious disease. Regarding the phrase, “reducing the risk”, paragraph [0470] of the instant published application, USPgPub 2021/0101941, indicates that the risk is of (RSV) infection. Therefore, claim 15 encompasses a method for reducing the risk of infection of any infectious disease. There is no discussion, working example, or data indicating that the instant composition is enabled for preventing or reducing the risk of infection of any infectious disease. There is also no teaching in the state of the art indicating that any genus of compositions would prevent or reduce the risk of any and all infectious disease, asserted by instant claim 15.   
The discussions in throughout the instant disclosure and working examples regard RSV infection. The data in Examples 3 and 4 indicate that mice administered the instant composition generate neutralizing RSV antibodies, with particularly robust neutralizing activity observed with Formula 12 after RSV challenge. Mice administered Formula 12 prior to RSV challenge also exhibit reduced lung pathology. While there is a clear indication that RSV neutralizing antibody titers are achieved after administration of the instant composition and RSV lung disease is reduced after administration of Formula 12 prior to challenge, there is no indication or data  that RSV infection is prevented or risk of RSV infection is reduced, as asserted by the instant claims, as encompassed by instant claim 15 and asserted in instant claim 20. There is no working example challenging mice prior to administration of the instant composition. 
The skilled artisan would not predict that the instant composition would be effective in the instant method of preventing or reducing the risk of RSV infection. Efstathiou et al. (Cellular and Molecular Life Sciences. 2020; 77: 5045-5058) state in the abstract:
Unbelievably, 62 years after its identification, there remains no effective treatment nor vaccine for this deadly virus, leaving infants, elderly and immunocompromised patients at high risk. The success of all pathogens depends on their ability to evade and modulate the host immune response. RSV has a complex and intricate relationship with our immune systems, but a clearer understanding of these interactions is essential in the development of effective medicines.

Under “Treatments and vaccines” bridging pages 5046-5047, Efstathiou et al. teach that there is no fully effective, curative RSV therapeutic.  In the same section, Efstathiou et al. teach that a 1966 formalin-inactivated RSV trial vaccine lead to enhanced susceptibility in children to the virus, leading to exacerbated disease.  Murphy et al. (Virus Research. 1994; 32: 13-26) teach that subunit vaccines have the problem of increased lung pathology and ineffective immune response. On page 17, Murphy et al. teach that while RSV protein antigens are highly immunogenic in mice, the antigens can have greatly reduced immunogenicity in humans. The concerns of Murphy et al. have not been ameliorated by the current state of the art, as evidenced by the teachings of Efstathiou et al., or the instant disclosure.
	For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to use the invention in its full scope.
Allowable Subject Matter
Claims 1-14 and 16-19 are allowed.
	The prior art does not teach or suggest a cyclic peptide comprising SEQ ID NO: 1 or a synthetic VLP comprising SEQ ID NO: 1 or a pharmaceutical composition thereof.  
Prior art made of record, not relied upon, and considered pertinent to applicant's disclosure:
Ghasparian et al. (ChemBioChem. 2011; 12: 100-109) provide an overview of synthetic virus-like particles and their use in vaccine delivery. 
Jin (Future Medicinal Chemistry 12.19 (2020): 1687-1690) review the progress and development of cyclic peptide drug candidates.
Chhikara et al. (Applied NanoMedicine. 2022;  22 (1): 354-354) teach cyclic peptide coating gold nanoparticles demonstrate enhanced cellular and nuclear localization delivery of HIV medications, see the full paragraph of the second column on page 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/            Primary Examiner, Art Unit 1648